Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 1 of 16 PagelD# 3375

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA, )
)
v. )

) 1:04-cr-385 (LMB)

ALI AL-TIMIMI, ) REDACTED
)
Defendant. )
MEMORANDUM OPINION!

 

On April 27, 2020, defendant Ali Al-Timimi (“defendant” or “Al-Timimi”) filed a
Motion for Release from Custody Pending Appeal (“Motion”) under 18 U.S.C. § 3145(c) in
which he seeks to be released from United States Penitentiary Florence (“USP Florence”)
pending the appeal of his 2005 convictions and sentence. The government opposes the Motion.
For the following reasons, the Motion will be granted and Al-Timimi will be released under the
conditions set out in the Order accompanying this Memorandum Opinion after a 14-day
quarantine controlled by the Bureau of Prisons (“BOP”).

I. BACKGROUND

This is a complex criminal case the history of which now spans more than 15 years. In
the interests of brevity, only the essential events are recounted here. In 2001, Al-Timimi was a
principal lecturer at the Dar al-Arqam Islamic Center, a mosque located in Falls Church,
Virginia. Among the worshippers there was a group of devout young men with whom AI-Timimi
grew close. On September 16, 2001, five days after terrorists attacked the World Trade Center

and the Pentagon, Al-Timimi attended a dinner with these men at which they spoke about the

 

' This Memorandum Opinion contains limited redactions of personal medical information. An
unredacted version has been filed under seal.
Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 2 of 16 PagelD# 3376

events that had occurred. Al-Timimi advised the men that it would become necessary to defend
Islam by engaging in violent jihad against its enemies, including United States military forces
expected to be deployed to Afghanistan. Some of these men heeded Al-Timimi’s words and
shortly thereafter flew to Pakistan, where they obtained military training at a camp run by
Lashkar-e-Taiba (“LET”), a group which the United States Department of State would later
designate as a Foreign Terrorist Organization. Many of those who attended the dinner, including
Al-Timimi, were subsequently charged with and convicted of multiple criminal offenses. See
generally United States v. Khan, 309 F. Supp. 2d 789 (E.D. Va. 2004) (explaining these events in
detail). .

On February 5, 2005, a federal grand jury returned a superseding indictment against Al-
Timimi which charged him with the following 10 counts.

Count 1: Inducing others to conspire to use, carry, possess, and discharge firearms

during, in relation to, and in furtherance of crimes of violence, in violation of 18

U.S.C. §§ 924(0) and 2.

Count 2: Soliciting others to levy war against the United States, in violation of 18
U.S.C. §§ 2381 and 373.

Count 3: Inducing others to conspire to levy war against the United States, in
violation of 18 U.S.C. §§ 2384 and 2.

Count 4: Attempting to contribute services to the Taliban, in violation of 50
U.S.C. § 1705 and associated regulations and executive orders.

Count 5: Inducing others to attempt to aid the Taliban, in violation of 50 U.S.C.
§ 1705 and associated regulations and executive orders.

Count 6: Inducing others to conspire to violate the Neutrality Act, in violation of
18 U.S.C. §§ 960, 371, and 2.

Counts 7 and 8: Inducing others to use firearms during and in relation to crimes of
violence, in violation of 18 U.S.C. §§ 924(c) and 2.

Counts 9 and 10: Inducing others to carry explosives during the commission of
federal felonies, in violation of 18 U.S.C. §§ 844(h)(2) and 2.
Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 3 of 16 PagelD# 3377

[See Dkt. 47]. On April 26, 2005, following a jury trial, Al-Timimi was convicted of all 10
counts. [See Dkt. 107]. He subsequently filed a motion for judgment of acquittal as to all 10
counts. [See Dkt. 118]. At his July 13, 2005 sentencing hearing, his motion for judgment of
acquittal was denied and he was sentenced to the following terms of imprisonment.

Counts 1-3: 121 months’ imprisonment, to run concurrently.

Counts 4 and 5: 120 months’ imprisonment, to run concurrently with the
sentences on Counts 1-3.

Count 6: 60 months’ imprisonment, to run concurrently with the sentences on
Counts 1-5.

Count 7: 360 months’ imprisonment, to run consecutively to the sentences on
Counts 1-6.

Count 8: life imprisonment, to run consecutively to the sentences on Counts 1-7.

Count 9: 120 months’ imprisonment, to run consecutively to the sentences on
Counts 1-8.

Count 10: 240 months’ imprisonment, to run consecutively to the sentences on
Counts 1-9.

[See Dkt. 131-32]. To date, by having served approximately 180 months in prison, Al-Timimi
has satisfied the sentences imposed on Counts 1-6, is currently serving the sentence imposed on
Count 7, and has yet to serve the sentences imposed on Counts 8—10.

Despite having served a significant portion of his sentence, due to a number of procedural
hurdles, Al-Timimi has not completed his direct appeal. Although Al-Timimi filed a notice of
appeal two days after his sentencing, the Fourth Circuit has twice remanded his appeal with
instructions to consider his arguments that the government failed to disclose certain material,
exculpatory evidence. [See Dkt. 133, 164, 406]. Most recently, in 2016, the Fourth Circuit

expanded its second remand order with additional instructions to reconsider Al-Timimi’s 18
Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 4 of 16 PagelD# 3378

U.S.C. § 924(c) convictions in light of the Supreme Court’s decision in Johnson v. United States,
135 S. Ct. 2441 (2015). [See Dkt. 431]. Al-Timimi subsequently filed renewed motions for
judgment of acquittal as to Counts 1, 7, and 8, which have gone through multiple rounds of
briefing addressing additional Supreme Court decisions, including United States v. Davis, 139 S.
Ct. 2319 (2019). [See Dkt. 432, 455]. These decisions have changed much of the legal landscape
underlying those counts. Al-Timimi has also filed a motion for leave to file a motion for new
trial as to Counts 9 and 10, which largely hinges on the disposition of his renewed motions for
judgment of acquittal. [See Dkt. 460]. These motions will be resolved in due course.

On April 27, 2020, Al-Timimi filed the pending Motion. [See 465]. The government has
filed a brief in opposition to which Al-Timimi has replied. [See Dkt. 473, 477]. On June 11,
2020, a telephonic oral argument was held. [See Dkt. 480]. Following oral argument, with leave
of court, the parties filed supplemental briefing. [See Dkt. 482, 488, 495, 503]. The parties have
also filed several notices regarding intervening factual developments and supplemental legal
authority. [See, e.g., Dkt. 506-07, 511, 514—15, 517]. The Motion is ripe for review.

II. DISCUSSION

Al-Timimi is presently subject to mandatory detention pending appeal due to the sentence
to which he was exposed as a result of his convictions; however, 18 U.S.C. § 3145(c) establishes
a “safety valve” from certain mandatory detention rules. United States v. Harris, 2020 WL
1503444, at *5 (D.D.C. Mar. 27, 2020); see also United States v. Marshall, 2020 WL 2614817,
at *3 (D. Md. May 22, 2020). As relevant here, under § 3145(c), a defendant subject to
mandatory detention pending appeal pursuant to 18 U.S.C. § 3143(b)(2) may be released during
the pendency of his appeal if he satisfies the two conditions set out in 18 U.S.C. § 3143(b)(1) and

demonstrates that there are “exceptional reasons” why his detention is not appropriate. United
Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 5 of 16 PagelD# 3379

States v. Wilder, 2020 WL 2319136, at *5 (D. Md. May 11, 2020); see also United States v.

 

Brizuela, 2019 WL 5684508, at *1 (W.D. Va. Nov. 1, 2019). The two conditions in § 3143(b)(1)
require the defendant to demonstrate that he is not likely to flee or pose a danger to others, and
that his appeal raises a substantial question of law or fact likely to result in reversal, a new trial,

or a sentence less than time served plus the expected duration of the appeal process. Wilder,

 

2020 WL 2319136, at *5; see also Brizuela, 2019 WL 5684508, at *1.

Here, Al-Timimi is subject to mandatory detention pursuant to § 3143(b)(2) because his
18 U.S.C. § 924(c) convictions under Counts 7 and 8 exposed him to a maximum sentence of
“life imprisonment.” 18 U.S.C. § 3142(f)(1)(B); see also Marshall, 2020 WL 2614817, at *3.
Accordingly, to justify release during the pendency of his appeal, Al-Timimi must demonstrate:
(1) by clear and convincing evidence that he is not likely to flee or pose a danger to others; (2)
that his appeal raises a substantial question of law or fact likely to result in reversal, a new trial,
or a sentence less than time served plus the expected duration of the appeal process; and (3) that
there are exceptional reasons why his detention is not appropriate. See also Harris, 2020 WL
1503444, at *5 (explaining that all three requirements for release under § 3145(c) must be
‘clearly’ satisfied”). As explained in this Memorandum Opivion, Al-Timimi has clearly
satisfied each of these requirements.

A. Likelihood of Flight or Danger to Others

Whether a defendant is likely to flee or pose a danger to others is typically evaluated by
reference to the factors listed in 18 U.S.C. § 3142(g). See, e.g., Marshall, 2020 WL 2614817, at
*3; Wilder, 2020 WL 2319136, at *5. These factors broadly include, among other considerations,
“the nature and circumstances of the offense charged,” “the weight of the evidence” against the

defendant, and “the history and characteristics” of the defendant. 18 U.S.C. § 3142(g). Here,
Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 6 of 16 PagelD# 3380

although the parties do not specifically cite to the § 3142(g) factors, their arguments bear on
them. Al-Timimi correctly argues that the Court “allowed him to remain free” on bond
throughout his trial and until his sentencing based on findings that he was not likely to flee or
pose a danger to others, and that he “scrupulously followed” all of the conditions of his release.
[Dkt. 466 at 8, 17]. The government’s only argument in response, that Al-Timimi “has not met
his burden to show he is not a danger to the community given the gravity of his offenses of
conviction,” is thoroughly unpersuasive.” [Dkt. 505 at 3].

Although the offenses for which Al-Timimi was convicted are undoubtedly serious, the
record clearly shows that he has consistently adhered to court grees throughout this case. For
example, Al-Timimi remained free on bond with certain conditions from his initial appearance
through his sentencing and the United States Probation Office reported that he fully complied
with all of the conditions during that 10-month period. [See Dkt. 2, 466-4]. Indeed, the minute
entry for Al-Timimi’s initial appearance indicates that the government consented to his release at
that time, when any likelihood of his flight or danger to others was one of the primary
considerations before the Court. Additionally, in the approximately 180 months that Al-Timimi
has been in custody since his sentencing, he has received only one disciplinary sanction. [See
Dkt. 482-1]. That sanction, which was imposed in 2019 for “disruptive conduct,” was based on

Al-Timimi having told a USP Florence staff member that he would “beat [another inmate’s] ass”

 

? In an under seal supplemental brief, the government initially attempted to argue that Al-Timimi
had not met his burden given certain allegations which formed the basis on which the BOP has
imposed Special Administrative Measures (“SAMs”) on Al-Timimi since 2010. SAMs are
“restrictions placed on a prisoner in the interests of national security.” United States v.
Moussaoui, 591 F.3d 263, 267 (4th Cir. 2010). For the many reasons set out in Al-Timimi’s
under seal supplemental brief, there were significant concerns regarding the veracity of those
allegations. [See Dkt. 488, 503]. Indeed, the government subsequently “withdr[ew] reliance” on
those allegations “in support of {its] argument that [Al-Timimi] is a danger to the community.”
[Dkt. 505 at 3]. :
Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 7 of 16 PagelD# 3381

if they were housed together. Jd. © 10. Significantly, it appears that the inmate to whom Al-
Timimi was referring had previously threatened to harm both Al-Timimi and other inmates at
USP Florence, and the sanction imposed on Al-Timimi was merely a $20 fine and the loss of 27
days of good conduct time. [See Dkt. 482-1, 495]. All indications are that Al-Timimi has
otherwise been a model inmate. For instance, during the ongoing coronavirus (“COVID-19”)
pandemic, Al-Timimi, who was previously an assistant professor at the George Mason
University Center for Biomedical Genomics, utilized his educational background to advocate on
behalf of other inmates, including by urging the warden at USP Florence to take detailed,
“proactive steps” to prevent an outbreak there. [Dkt. 477-2 at 7]. In light of his compelling track
record since this case began, Al-Timimi has clearly satisfied the first requirement for release, that
he does not pose a risk of flight or danger to others.?

B. Substantial Question of Law or Fact

Whether a defendant’s appeal raises a substantial question of law or fact “must be
determined on a case-by-case basis.” United States v. Steinhorn, 927 F.2d 195, 196 (4th Cir.
1991) (quotation omitted). A “substantial question” is “a ‘close’ question or one that could very
well be decided the other way.” Id. (quotation omitted). In evaluating this requirement, “[o]ne
natural and human difficulty that the trial judge has . . . is to treat the matter as wholly
objectively as is possible and not to be influenced in his [or her] determination by any subjective

considerations.” United States v. Warring, 16 F.R.D. 524, 527 (D. Md. 1954). “[I]t should be

 

3 In a notice of supplemental legal authority, the government attempted to characterize the
offenses of which Al-Timimi was convicted as terrorism offenses; however, as Al-Timimi
explained in his response, which the government did not dispute, he was neither charged with
nor convicted of any terrorism offenses. [See Dkt. 515—16]. Indeed, although the government
argued in favor of a terrorism enhancement at Al-Timimi’s sentencing, no such enhancement
was applied. [See Dkt: 147].
Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 8 of 16 PagelD# 3382

borne in mind that the determination of whether to [release a defendant] pending appeal is quite a
different question legally from that posed by the original decision, and the determination that
there is a substantial question does not properly imply that the judge who grants [release]
personally remains in doubt as to the question involved.” Id.

Here, the parties agree that to satisfy this requirement, Al-Timimi must demonstrate that
his appeal raises a substantial question as to the validity of his convictions under Counts 7—10,
his two 18 U.S.C. § 924(c) convictions and his two 18 U.S.C. § 844(h)(2) convictions. Al-
Timimi argues that his appeal raises a substantial question regarding the validity of these
convictions because they “are the subject of active motions” before the Court which “have at
least a substantial likelihood of success,” and because “several other intervening developments
further bolster his likelihood of success” on appeal. [Dkt. 466 at 13, 15]. In response, the
government “accepts for argument’s sake” that Al-Timimi’s appeal raises a substantial question
regarding the validity of his § 924(c) convictions, but argues that it does not raise a substantial
question regarding the validity of his § 844(h)(2) convictions because there are two “alternative
pathways to sustain th[ose] convictions.” [Dkt. 473 at 9-10]. Al-Timimi has the better argument.

At the outset, the Court previously found that Al-Timimi’s convictions sufficiently raised
questions of law which could result in reversal or a new trial when permitting him, over the
government’s objection, to remain free on bond between his convictions and his sentencing.
Indeed, that finding was made pursuant to § 3143(b)(1), the same provision at issue here through
its incorporation by reference into § 3145(c). In overruling the government’s objection to Al-
Timimi remaining free on bond pending his sentencing, the Court stated: “I think the legal issues
in this case are sufficiently dense that I’m going to give the defendant the benefit of the doubt,

and I’m going to let him remain out on bond.” [Dkt. 161 at 2416-19]. That statement is as true
Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 9 of 16 PagelD# 3383

today as it was then. In fact, if anything, intervening Supreme Court authority has added
complexities to this case. As but one example, the Supreme Court’s decisions in Johnson and
Davis have resulted in the parties’ substantial litigation regarding the validity of Al-Timimi’s
§ 924(c) convictions, and it is “[i]n view of th[at] extensive briefing” that the government
concedes that Al-Timimi’s appeal raises a substantial question as to the validity of his
convictions for the § 924(c) charges in Counts 7 and 8. [Dkt. 473 at 9].

Although the government has conceded the point, because Al-Timimi’s § 924(c)
convictions are also relevant to the third requirement for release, a brief discussion of the
litigation regarding the validity of those convictions is necessary. After the Supreme Court’s
decision in Davis, § 924(c) convictions for using a firearm during and in relation to crime of
violence remain valid only if they are predicated on an offense that constitutes a crime of
violence under 18 U.S.C. § 924(c)(3)(A), which is often referred to as the “force clause.” See,
e.g., United States v. Mathis, 932 F.3d 242, 263-64 (4th Cir. 2019). In determining whether an
offense constitutes a crime of violence under the force clause, courts are bound to apply the
“categorical approach,” which “consider[s] only the crime as defined, not the particular facts in
the case,” and asks “whether the statutory elements of the offense necessarily require the use,
attempted use, or threatened usc of physical force.” United States v. Simms, 914 F.3d 229, 233
(4th Cir. 2019). Under the categorical approach, “[w]hen a statute defines an offense in a way
that allows for both violent and nonviolent means of commission, that offense is not... a crime
of violence under the force clause” and cannot support a § 924(c) conviction. Id.

In his renewed motions for judgment of acquittal, Al-Timimi has argued that his § 924(c)
convictions are invalid because there is no crime of violence upon which they could have been

predicated. [See Dkt. 432]. The government has responded that Al-Timimi’s § 924(c)
Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 10 of 16 PagelD# 3384

convictions remain valid because they could have been predicated on either of two offenses
which it argues constitute crimes of violence under the force clause: expedition against a friendly
nation in violation of 18 U.S.C. § 960, and enlistment to serve against the United States in
violation of 18 U.S.C. § 2390. [See Dkt. 455]. Al-Timimi’s renewed motions for judgment of
acquittal are pending and will be resolved in due course; however, as to Counts 7 and 8, a
judgment of acquittal will likely be granted because both § 960 and § 2390 define the respective
offenses “in a way that allows for both violent and nonviolent means of commission.” Simms,
914 F.3d at 233. Asa result, Al-Timimi’s § 924(c) convictions under Counts 7 and 8 will likely
be invalidated before his appeal returns to the Fourth Circuit. |

As to Al-Timimi’s § 844(h)(2) convictions, Counts 9 and 10, the parties largely agree on
the relevant question but strongly disagree on the answer. Specifically, the relevant question is

7

whether these convictions can “rest on one [of two potential] theor[ies] of vicarious liability’

 

“aiding-and-abetting liability (under Rosemond v. United States, 572 U.S. 65 (2014)) [or] co-
conspirator liability (under Pinkerton v. United States, 328 U.S. 640 (1946)).” [Dkt. 473 at 10].
The government asserts that Al-Timimi’s convictions can be sustained through either of these
“alternative pathways.” [Dkt. 473 at 10]. Al-Timimi asserts that “[a] multitude of intervening
legal developments” cast doubt on both of these “pathways.” [Dkt. 477 at 3]. Although the
government’s argument may ultimately prevail on appeal, Al-Timimi’s argument at least raises
“close question[s]” on these issues. Steinhorn, 927 F.2d at 196.

With regard to co-conspirator liability, it is undisputed that Al-Timimi’s § 844(h)(2)
convictions are based on the unusual theory that he “aid[ed] and abet[ted] a conspiracy.” [Dkt.
466 at 16; Dkt. 473 at 18]. Indeed, during Al-Timimi’s trial, the Court stated: “I think . . . this is

a tough case because it’s almost a third level of culpability; that is, you’ve got the underlying

10
Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 11 of 16 PagelD# 3385

offense, an inchoate offense such as conspiracy to do it, then you've got him one step further
removed, aiding and abetting or soliciting or procuring the conspiracy. It certainly is a

unique . . . legal structure.” [Dkt. 156 at 2180]. As relevant here, courts are split on whether
aiding and abetting a conspiracy is a viable theory of criminal liability. Compare, e.g., United
States v. Ulbricht, 2015 WL 413426, at *5-6 (S.D.NY. Feb. 2, 2015) (“Defendant is correct that
‘aiding and abetting a conspiracy’ is not a valid theory of liability.” (citing United States v.
Perry, 643 F.2d 38, 46-47 (2d Cir. 1981))) with United States v. Marino, 277 F.3d 11, 30 (Ist
Cir. 2002) (“Federal law allows for the crime of aiding and abetting a conspiracy.”); see also
United States Department of Justice Criminal Resource Manual § 2483 (“The concept of aiding
and abetting a conspiracy has not been widely adopted[;] [a] number of district courts have
rejected the concept.” (collecting cases)). Significantly, the Fourth Circuit has yet to weigh in on
this split in authority. In similar circumstances of unsettled law. district courts in this circuit have
consistently held that a defendant’s appeal raises a substantial question of law or fact. See, e.g.,
United States v. Catone, 2013 WL 6198313, at *2 (W.D.N.C. Nov. 27, 2013); United States v.
Maher, 10 F. Supp. 2d 594, 596 (W.D. Va. 1998); United States v. Barton, 1993 WL 669448, at
*5 (S.D.W. Va. Sept. 2, 1993).

With regard to aiding-and-abetting liability, it is undisputed that Rosemond, which was
decided nine years after Al-Timimi was convicted, “clarified . . . the mens rea requirement for
aiding and abetting a firearms offense,” explaining that aiding and abetting such an offense
requires “advance knowledge” of the firearm. Hopkins v. United States, 2018 WL 8619643, at
*8 (S.D.W. Va. Mar. 22, 2018); see also Kerr v United States, 2016 WL 958202, at *3 (E.D.N.C.
Mar. 8, 2016). Indeed, since Rosemond, the Fourth Circuit has frequently been tasked with

evaluating whether the government’s evidence or a district court’s jury instructions complied

11
Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 12 of 16 PagelD# 3386

with that decision. See, e.g., United States v. Benson 957 F.3d 218, 237 (4th Cir. 2020); United
States v. Hare, 820 F.3d 93, 104 (4th Cir. 2016). Because these inquiries are fact-specific, it is

“difficult to extrapolate a consistent pattern” from case law, Karn v. PTS of Am., LLC, 2017 WL

 

4162251, at *8 n.7 (D. Md. Sept. 19, 2017); see also Clark v. United States, 2018 WL 1033455,
at *6 (E.D. Wisc. Feb. 21, 2018), particularly where, as here, the defendant’s convictions are
based on an extensive factual record. For example, both the government and Al-Timimi highlight
competing evidence introduced at trial regarding Al-Timimi’s knowledge of the use of
explosives at the LET camp in Pakistan, which formed the basis for his § 844(h)(2) convictions.
[See Dkt. 473, 477]. Such “uncertainty” as to the proper outcome is the hallmark of a substantial

question of law or fact. Catone, 2013 WL 6198313, at *2; see also United States v. Reed, 2017

 

WL 947274, at *4 (E.D. La. Mar. 9, 2017) (explaining that release pending appeal is appropriate
in “cases in which the defendant faces certain prison time while appealing an uncertain
conviction”); United States v. Ajrawat, 2016 WL 2853863, at *1 (D. Md. May 16, 2016)
(explaining that, when evaluating whether release pending appeal is appropriate, “federal courts
are not to be put in the position of ‘bookmakers’ who trade on the probability of [the] ultimate
outcome” (quotation omitted)). Accordingly, Al-Timimi has satisfied the second requirement for

release, that his appeal presents a substantial question of law or fact.4

 

4 Even if Al-Timimi’s appeal did not raise a substantial question regarding aiding-and-abetting
liability under Rosemond, the government has left entirely uncontested his assertions that there
are additional substantial questions of law or fact involved in his appeal. For example, Al-
Timimi has asserted that his appeal “presents a substantial First Amendment question over
whether his alleged advocacy . . . would meet the high specificity threshold required for criminal
solicitation” under the Supreme Court’s intervening decision in United States v. Williams, 553
U.S. 285, 297 (2008). [Dkt. 466 at 15—16]. He has also asserted that there is a substantial
question regarding the “newly released evidence” which led the Fourth Circuit to remand his
appeal in 2015 over the government’s objection. Id. at 15.

 

12
Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 13 of 16 PagelD# 3387

C. Exceptional Reasons

“Although the Fourth Circuit has not yet considered what constitutes “exceptional
reasons’ under § 3145(c), other courts have generally defined ‘exceptional reasons’ as
circumstances which are ‘clearly out of the ordinary, uncommon, or rare.’” Brizuela, 2019 WL
5684508, at *2; see also Marshall, 2020 WL 2614817, at *3. “The exceptional-reasons analysis
is flexible and permits courts to respond to real-world circumstances in a pragmatic and
common-sense manner.” Harris, 2020 WL 1503444, at *6. “A ‘wide range of factors may bear
upon [this] analysis,’ and a district court has ‘broad discretion to consider all the particular
circumstances of the case before it.” Id. at *5 (quotation omitted). Here, Al-Timimi argues that
both the “ongoing COVID-19 pandemic” and the “unusually complex posture of this case”
constitute exceptional reasons why his continued detention is not appropriate. [Dkt. 466 at 2]. In
response, the government “accepts for argument’s sake that the risk of contracting COVID-19
could constitute an ‘exceptional reason’ in an appropriate case,” but argues that Al-Timimi has
not made a sufficiently “particularized” showing of such risk in this case. [Dkt. 473 at 21].
Again, Al-Timimi has the better argument.

First, “[cJourts have held that the risk the COVID-19 pandemic presents to persons who
are incarcerated may constitute an exceptional reason justifying release” under § 3145(c).
Marshall, 2020 WL 2614817, at *3 (collecting cases); see also Wilder, 2020 WL 2319136, at *3
(explaining that the COVID-19 pandemic has had an “unprecedented . . . effect on virtually
every sector of public life” and poses a particularly “serious[]” threat to “individuals who are
incarcerated” (quotation omitted)). Of course, “generalized concern” about the COVID-19
pandemic “falls far short” of the exceptional reasons necessary under § 3145(c). United States v.

Childs, 2020-WL 1910097, at *4 n.3 ( D.S.C. Apr. 20, 2020). Instead, there must be a

13
Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 14 of 16 PagelD# 3388

“particularized™ showing o! risk. such as evidence that the defendant has underlying health
conditions which would place him at increased risk of severe illness were he to contract COVID-
19. Id. at *3.

Here.

PERSONAL MEDICAL INFORMATION REDACTED

. The Court finds that
these conditions sufficiently increase A]-limimi’s risk of severe illness from COVID-19 such
that there are exceptional reasons why his continued detention is not appropriate.* See Centers

for Disease Control and Prevention. People at Increased Risk for Severe Illness. available at:

 

* The government portrays Al-Timimi’s risk of severe illness from COVID-19 as low, primarily
because Al-Timimi’s particular facility within USP Florence has not yet reported any COVID-19
cases; however, there is no way to know with any certainty what the future holds when it comes
to this virus. Such uncertainty “is endemic in the present circumstances” and “cannot preclude
courts from acting until the damage has been done”: rather, it is simply “one of the many factors
courts must consider” in deciding whether there are exceptional reasons why detention would not
be appropriate. Harris, 2020 WL 1503444, at *5. Here. the government’s portrayal of Al-
Timimi’s risk of severe illness from COVID-19 is unpersuasive because although no facility
within USP Florence had reporied any COVID-19 cases when the Motion was filed. two
facilities have since reported a total of at least seven cases. [Sec Dkt. 517]. These developments
illustrate precisely why courts “need not wait until COVID-19 is present” in a defendant's
particular facility to grant relief. United States v. Jackson. 2020 WL 2735724. at *4 n.7 (W.D.
Va. May 26. 2020). Ultimately, there is “[a] very real risk™ that COVID-19 will spread to Al-
Timimi’s particular facility within USP Florence. “as evidenced by the spread of COVID-19
throughout . . . the BOP.” and that risk “is sufficient.” Id.

14
Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 15 of 16 PagelD# 3389

https://www.cdc.gov/coronavirus/20)19-ncov/need-extra-precautions/people-at-increased-
risk.html (last visited August 17, 2020). Indeed, many courts in this circuit have recently granted
various forms of release to defendants who suffer from a combination of these conditions. See,
e.g., United States v. Hardy, 2020 WL 4436376 (D. Md. Aug. 3, 2020); United States v. Oaks,
2020 WL 3433326 (D. Md. June 23, 2020); Wise v. United States, 2020 WL 2614816 (D. Md.
May 22, 2020); United States v. Creek, 2020 WL 2097692 (D. Md. May 1, 2020); United States
v. Harper, 2020 WL 2046381 (W.D. Va. Apr. 28, 2020); United States v. Handy, 2020 WL
2041666 (D. Md. Apr. 28, 2020). |

Second, even if Al-Timimi’s significant risk of severe illness from COVID-19 were
insufficient to constitute exceptional reasons why his detention should not be continued, it
certainly is sufficient in combination with the previously discussed procedural and legal posture
of this case. It bears emphasizing just how unusual that posture is. Despite having served almost
15 years in prison, Al-Timimi has yet to complete the direct appeal as of right of his convictions
and sentence. Should Al-Timimi succeed in having his convictions under Counts 7, 8, 9, and 10
reversed, he would have already served more time in prison than warranted. In a similar vein, Al-
Timimi correctly points out that most, if not all, of the principal, offenders who were prosecuted
as a result of conduct originating at the Dar al-Arqam Islamic Center, including those who
actually handled explosives at the LET camp in Pakistan, have already served their sentences and
been released.

Lastly, it is also worth emphasizing that Al-Timimi is oniy required to demonstrate
exceptional reasons why his detention is not appropriate because he was exposed to a maximum
sentence of life based on his § 924(c) convictions under Counts 7 and 8. If not for those

convictions, the requirements for rclease pending appeal would be far less onerous. Significantly,

15
Case 1:04-cr-00385-LMB Document 519 Filed 08/18/20 Page 16 of 16 PagelD# 3390

as previously discussed, Al-Timimi’s § 924(c) convictions under Counts 7 and 8 will likely be
invalidated before his appeal returns to the Fourth Circuit. Accordingly, Al-Timimi has satisfied
the third requirement for release, the existence of exceptional reasons why his continued
detention is not appropriate.
III. CONCLUSION
For the reasons stated above, Al-Timimi’s Motion for Release from Custody Pending
Appeal will be granted by an Order accompanying this Memorandum Opinion.

wy
Isf Ap

Entered this _| 8 day of August, 2020.
Leonie M. Brinkema

United States District Judge

Alexandria, Virginia

16
